Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claims 1 and 11, the limitation “switching/multiplexing element” uses the generic placeholder “element” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is 

Regarding claim 17, the limitation “means for detecting photons” is interpreted under 35 USC 112(f) as corresponding to a light sensor (see claim 1) and equivalents thereof.
The limitation “means for multiplexing” is interpreted under 35 USC 112(f) as corresponding to one or more multiplexers (Applicant’s specification, par. [0022]) and equivalents thereof.
The limitation “means for processing signals” is interpreted under 35 USC 112(f) as corresponding to signal processing circuitry (see claim 1) and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 10, the claim recites “the first substrate comprises a bare die, and wherein the light sensor array is incorporated into the first substrate”. The recitation of the first substrate comprising a bare die contradicts the recitation of the light sensor array being incorporated into the first substrate since one of ordinary skill in the art would no longer consider the die to be “bare”. For the purposes of examination, Examiner has considered --the first substrate comprises a having at least one bare portion, and wherein the light sensor array is incorporated into the first substrate--.

Regarding claim 16, the claim recites “the switching/multiplexing element is multiplex the plurality of signals”. This limitation is non-idiomatic such that the claim is indefinite. For the purposes of examination, Examiner has considered --the switching/multiplexing element is configured to multiplex the plurality of signals--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 10-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yamazaki (US 2016/0242704 A1).

Regarding claim 1, Yamazaki discloses a computed tomography (CT) imaging module (15; par. [0023]-[0024], fig. 1), comprising: a first substrate (601); a light sensor array (photodiode anodes 611) coupled to the first substrate (601), the light sensor array (611) to detect photons and output a plurality of signals that indicate characteristics of the photons; a switching/multiplexing element (switches 65) coupled to the light sensor array (611), the switching/multiplexing element (65) to multiplex the plurality of signals to produce a multiplexed signal (while Yamazaki does not use the term “multiplex”, signals from multiple light sensors 611 are combined into one signal over a shared medium, namely through electrodes 631; in fig. 9, two through electrodes 631 are shown, with each through electrode being shared by two photodiode anodes 611; with the description of the signal processing described in par. [0051]-[0076], the switches 65 effectively function as multiplexers by definition); a second substrate (602) coupled to the first substrate (601); and signal processing circuitry (551) coupled to the second substrate (602), the signal processing circuity (551) located on an opposite side of the second substrate from the light sensor array (611) and the switching/multiplexing 

	Regarding claim 2, Yamazaki discloses the CT imaging module of claim 1, wherein the switching/multiplexing element (65) is located within the light sensor array (611; par. [0075]-[0076], fig. 9).

	Regarding claim 3, Yamazaki discloses the CT imaging module of claim 1, wherein the switching/multiplexing element (65) and the signal processing circuitry (551) are located within an x-y area of the light sensor array (611; i.e., with a projection of the plane of the light sensor array of elements 611 in the “Horizontal direction” in fig. 9 be considered as the x-y area).

	Regarding claim 4, Yamazaki discloses the CT imaging module of claim 1, wherein the second substrate (602) comprises a shielding material (semiconductor; due to the positioning of the second substrate 602 and the elements 551, elements 551 are inherently shielded from incident radiation arriving downward in the “Vertical direction” in fig. 9; par. [0075]-[0076]).

	Regarding claim 6, Yamazaki discloses the CT imaging module of claim 1, wherein the first substrate (601) includes one or more vias (631) to route one or more signals through the first substrate (601; par. [0075]-[0076], fig. 9).

Regarding claim 7, Yamazaki discloses the CT imaging module of claim 6, wherein the light sensor array (611) and the switching/multiplexing element (65) are located at a first side (top side in fig. 9) of the first substrate (601), wherein the second substrate (602) is located on a second side (bottom side in fig. 9) of the first substrate (601), the second side (bottom side) of the first substrate (601) being opposite to the first side (top side) of the first substrate (601), and wherein the one or more vias (631) are to be utilized to route the multiplexed signal from the switching/multiplexing element (65) to the signal processing circuitry (551; par. [0075]-[0076], fig. 9).

	Regarding claim 10, as best understood, Yamazaki discloses the CT imaging module of claim 1, wherein the first substrate (601) comprises a die (block of semiconductor material on which circuitry is fabricated, which is a die by definition) having at least one bare portion (as seen in fig. 9), and wherein the light sensor array (611) is incorporated into the first substrate (601; par. [0075]-[0076], fig. 9).

	Regarding claim 11, Yamazaki discloses a computed tomography (CT) imaging module subassembly (15; par. [0023]-[0024], fig. 1), comprising: a substrate (601); a light sensor array (photodiode anodes 611) coupled to the substrate (601), the light sensor array (611) to detect photons and output a plurality of signals that indicate characteristics of the photons; and a switching/multiplexing element (switches 65) coupled to the light sensor array (611), the switching/multiplexing element (65) to multiplex the plurality of signals for provision to signal processing circuitry (551) for processing (while Yamazaki does not use the term “multiplex”, signals from multiple 

	Regarding claim 12, Yamazaki discloses the CT imaging module subassembly of claim 11, wherein the substrate (601) and the switching/multiplexing element (65) are located within an x-y area of the light sensor array (611; i.e., with a projection of the plane of the light sensor array of elements 611 in the “Horizontal direction” in fig. 9 be considered as the x-y area).

	Regarding claim 13, Yamazaki discloses the CT imaging module subassembly of claim 11, wherein the switching/multiplexing element (65) is located within the light sensor array (611; par. [0075]-[0076], fig. 9).

	Regarding claim 14, Yamazaki discloses the CT imaging module subassembly of claim 11, wherein the light sensor array (611) and the switching/multiplexing element (65) are located at a first side (top side in fig. 9) of the substrate (601), and wherein the substrate (601) includes one or more vias (631) that are to route signals from the switching/multiplexing element (65) to a second side (bottom side in fig. 8) of the substrate (601; par. [0075]-[0076], fig. 9).

Regarding claim 16, as best understood, Yamazaki discloses the CT imaging module subassembly of claim 11, wherein the switching/multiplexing element is configured to multiplex the plurality of signals from 32 light sensors, 40 light sensors, 64 light sensors, or 80 light sensors of the light sensor array (66 light sensors 61 are shown in fig. 3, which expressly includes 32, 40, and 64 light sensors; further from par. [0051]: “the number of cells can be any number”; par. [0029], fig. 3).

Regarding claim 17, Yamazaki discloses a computed tomography (CT) imaging module (15; par. [0023]-[0024], fig. 1), comprising: a first substrate (601); a means for detecting photons (photodiode anodes 611) coupled to the first substrate (601), the means for detecting photons (601) to output a plurality of signals that indicate characteristics of photons detected by the means for detecting photons; a means for multiplexing signals (switches 65) coupled to the means for detecting photons (611), the means for multiplexing signals (65) to multiplex the plurality of signals to produce a multiplexed signal (while Yamazaki does not use the term “multiplex”, signals from multiple light sensors 611 are combined into one signal over a shared medium, namely through electrodes 631; in fig. 9, two through electrodes 631 are shown, with each through electrode being shared by two photodiode anodes 611; with the description of the signal processing described in par. [0051]-[0076], the switches 65 effectively function as multiplexers by definition); a second substrate (602) coupled to the first substrate (601); and a means for processing signals (551) coupled to the second substrate (602), the means for processing signals (551) to process the multiplexed signal (par. [0051]-[0076], fig. 9).

	Regarding claim 18, Yamazaki discloses the CT imaging module of claim 17, wherein the means for multiplexing signals (65) is located within the means for detecting photons (611; par. [0075]-[0076], fig. 9).

	Regarding claim 19, Yamazaki discloses the CT imaging module of claim 17, wherein the means for multiplexing signals (65) is located within an x-y area of the means for detecting photons (611; i.e., with a projection of the plane of the light sensor array of elements 611 in the “Horizontal direction” in fig. 9 be considered as the x-y area).

	Regarding claim 20, Yamazaki discloses the CT imaging module of claim 17, wherein the means for processing signals (551) is located on an opposite side of the second substrate (602) from the means for multiplexing signals (65), and wherein the second substrate (602) comprises a shielding material (semiconductor; due to the positioning of the second substrate 602 and the elements 551, elements 551 are inherently shielded from incident radiation arriving downward in the “Vertical direction” in fig. 9; par. [0075]-[0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5, 8-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claims 1 and 11 above.

	Regarding claim 5, Yamazaki discloses the CT imaging module of claim 1, further comprising a circuit (632) that extends from a first side (top side in fig. 9) of the second substrate (602) to a second side (bottom side in fig. 9) of the second substrate 
	Yamazaki does not expressly disclose the circuit is a flexible circuit.
	Examiner takes Official Notice that flexible circuits were well-known and routinely used in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Yamazaki so that the circuit is a flexible circuit.
	One would have been motivated to do so avoid the need for multiple connectors.

	Regarding claim 8, Yamazaki discloses the CT imaging module of claim 6, wherein the light sensor array (611) is located at a first side (top side in fig. 9) of the first substrate (601), wherein the first substrate comprises a second side (bottom side in fig. 9) being opposite to the first side of the first substrate (601), and wherein the one or more vias are to be utilized to route the multiplexed signal (par. [0075]-[0076], fig. 9).
	Yamazaki does not expressly disclose the switching/multiplexing element is located at the second side of the first substrate such that the one or more vias are to be utilized to route the plurality of signals from the light sensor array to the switching/multiplexing element.
	Examiner takes Official Notice placing circuit elements on a side of a substrate facing away from incident radiation to shield the circuit elements from incident radiation was well-known and routinely practiced in the art.
Yamazaki so that the switching/multiplexing element is located at the second side of the first substrate such that the one or more vias are to be utilized to route the plurality of signals from the light sensor array to the switching/multiplexing element.
	One would have been motivated to do so to protect the switching/multiplexing element from incident radiation.

	Regarding claim 9, Yamazaki discloses the CT imaging module (15) of claim 1, wherein the CT imaging module (15) is configured to be coupled to a CT imaging system (par. [0023]-[0024], fig. 1).
	Yamazaki does not expressly disclose an external connector coupled to the second substrate to provide said coupling between the CT imaging module and the CT imaging system.
	Examiner takes Official Notice that using external connectors to provide coupling for components as well-known and routinely practiced in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Yamazaki so that an external connector coupled to the second substrate to provide said coupling between the CT imaging module and the CT imaging system.
	One would have been motivated to do so to ensure precise alignment of the CT imaging module.
 
Regarding claim 15, Yamazaki discloses the CT imaging module subassembly of claim 11. For the further limitations of claim 15, Examiner refers to the rejection of claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884